UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-4454 INTERDYNE COMPANY (Exact name of registrant as specified in its charter) California 95-2563023 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 26 Briarwood Irvine, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(805)322-3883 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNoo Total revenues for registrants fiscal year ended June 30, 2012 were zero. The aggregate market value of voting Common Stock held by non-affiliates of the Registration on December 31, 2011 was $105,080. As of August 31, 2012, there were 39,999,942 shares of Common Stock, no par value, issued and outstanding. Transfer Agent for the Company is: OTR Inc., 1ifth Ave., Suite 1550, Portland, OR 97204-1143, Tel: 503-225-0375. PART I ITEM 1. BUSINESS The Company is currently dormant and is looking for new opportunities. ITEM 2. PROPERTIES The Company uses the home office of an officer at 26 Briarwood, Irvine, CA 92604, and was charged management fees by the officer of $6,000 per annum during fiscal years 2012 and 2011 for the use of the home office and for providing accounting and other services. ITEM 3. LEGAL PROCEEDINGS The Company is not a party to any pending legal proceedings and no such proceedings are known to be contemplated. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matter was submitted to a vote of security holders of the Company during the fiscal year 2012. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS The following table sets forth the range of low and high bid prices for the Company's common stock, for each fiscal quarter commencing July 1, 2009 and ending June 30, 2012.The prices for year ended June 30, 2012 were extracted from the Nasdaq website.Such quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and do not necessarily represent actual transactions. Quarter ended September 30 $ $ Quarter ended December 31 $ $ Quarter ended March 31 $ $ Quarter ended June 30 $ $ Quarter ended September 30 $ $ Quarter ended December 31 $ $ Quarter ended March 31 $ $ Quarter ended June 30 $ $ Quarter ended September 30 $ $ Quarter ended December 31 $ $ Quarter ended March 31 $ $ Quarter ended June 30 $ $ As of August 31, 2012, the high and low bid prices for the Company's Common Stock were $0.02 and $0.02 respectively. There were approximately 1,625 record owners of such Common Stock. To management's knowledge, the Company has never paid dividends on its common stock. The Company does not intend to pay dividends in the foreseeable future. ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS The following discussion should be read in conjunction with the Company’s financial statements. The Company is currently dormant. Between October 8, 1990 and June 30, 1991, the Company made advances to Acculogic, Inc., an affiliate, totaling $395,000. At June 30, 2012, the outstanding balance including interest totaled $236,796. The advances bear interest of 8.5% per annum for the years ended June 30, 2012 and 2011. Interest earned from the affiliate were $20,181 and $20,587 for the years ended June 30, 2012 and 2011, respectively. The cash needs of the Company will be funded by collections from amounts due from its affiliates. (See paragraph on Certain Relationships and Related Transactions in Item 12) Employees The Company presently has no employees and is managed by the two incumbent directors: Sun Tze Whang, Chairman of the Board and Chief Executive Officer, and Kit Heng Tan, Chief Financial Officer/Principal Accounting Officer and Secretary.Kit Heng Tan charged the Company the sum of $6,000 per annum for fiscal years 2012 and 2011 for providing accounting and other services and also for the use of his home office. None of the Company's employees are currently represented by any labor union. ITEM 7. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The audited financial statements as of June 30, 2012 and June 30, 2011 and for the years then ended are set forth on the following pages. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders ofInterdyne Company: We have audited the accompanying balance sheets of Interdyne Company (the "Company") as of June 30, 2012 and 2011 and the related statements of operations, accumulated deficit, and cash flows for the years ended June 30, 2012 and 2011. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company at June 30, 2012 and 2011 and the results of their operations and their cash flows for the years ended June 30, 2012 and 2011 in conformity with U.S. generally accepted accounting principles. s/s Farber Hass Hurley LLP September 1, 2012 Camarillo, California INTERDYNE COMPANY BALANCE SHEET JUNE 30, 2 ASSETS CURRENT ASSETS: Cash $ $ Due from affiliate Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accrued professional fees $ $ Accrued management fees to related party Other accrued expenses Total current liabilities STOCKHOLDERS' EQUITY: Preferred stock, no par value; authorized 50,000,000 shares; no shares outstanding Common stock, no par value; 100,000,000 shares authorized; 39,999,942 shares issued and outstanding Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements. 2 INTERDYNE COMPANY STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT FOR THE YEARS ENDED JUNE 30, 2 EXPENSES: Professional fees $ $ General and administrative Management fees to related party Total expenses OTHER INCOME – Interest from affiliate LOSS BEFORE INCOME TAXES ) ) INCOME TAXES NET LOSS ) ) ACCUMULATED DEFICIT, BEGINNING OF YEAR ) ) ACCUMULATED DEFICIT, END OF YEAR $ ) $ ) NET LOSS PER SHARE BASIC AND DILUTED $ $ WEIGHTED AVERAGE SHARES OUTSTANDING BASIC AND DILUTED See accompanying notes to financial statements. 3 INTERDYNE COMPANY STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Accrued interest ) ) Accrued expenses ) Net cash used in operating activities (26, 001 ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash received from affiliate Net cash provided by financing activities Net increase/(decrease) in cash ) CASH, BEGINNING OF YEAR CASH, END OF YEAR $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION - Income tax paid $ $ See accompanying notes to financial statements. 4 INTERDYNE COMPANY NOTES TO FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business - Interdyne Company (the "Company") was incorporated in October 1946 in the state of California.On November 22, 1988, the Company filed a voluntary petition for reorganization under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Central District of California.On May 17, 1990, the Company’s Amended Plan of Reorganization (the “Plan”) was confirmed by Bankruptcy Court, and the Plan became effective May 29, 1990.On July 20, 1990, the Bankruptcy Court approved a stipulation for nonmaterial modifications to the Plan.All claims and interest have been settled in accordance with the terms of the Plan.On August 22, 1990, the Board of Directors approved a change in the Company’s year-end to June 30, pursuant to the Plan. Concentrations of Credit Risk – Financial instruments, which potentially subject the Company to concentrations of credit risk, consist principally of a receivable due from an affiliate. Due to a guarantee of the amount by a different credit-worthy affiliate, an allowance for possible losses has not been made. Income Taxes – The Company accounts for income taxes in accordance with the provisions of the Financial Accounting Standards Board (“FASB”) codified within Accounting Standards Codification (“ASC”) Topic No. 740, Income Taxes, formerly the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (see Note 4). Use of Estimates – Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities to prepare these financial statements in conformity with accounting principles generally accepted in the United States. Actual results may differ from those estimates. Net Loss per Share – Net loss per share is computed on the basis of the weighted average number of common shares outstanding during each year.Weighted average shares for computing net loss per share were 39,999,942 for each of the years presented.There were no dilutive securities for any years presented. Recent Accounting Pronouncements – In May 2011, the Financial Accounting Standards Board (FASB) issued an accounting standard update (“ASU”) ASU 2011-04 to provide guidance on achieving a consistent definition of and common requirements for measurement of and disclosure concerning fair value between U.S. GAAP and International Reporting Standards. ASU 2011-04 is effective for fiscal years beginning after December 15, 2011. The Company is currently evaluating the impact of this accounting standard update on its Consolidated Financial Statements but does not expect it will have a material impact. 5 2. RELATED PARTY TRANSACTIONS In prior years, the Company made advances to Acculogic, Inc., an affiliated company through common ownership and management.The advances bear interest 8.5% per annum, payable on demand. Interest recorded from the affiliate totaled $20,181 and $20,587, respectively, for the years ended June 30, 2012 and 2011.The outstanding balance including interest of $236,796 as of June 30, 2012 and $236,615 as of June 30, 2011 is guaranteed by another affiliated company. The full balance is guaranteed by another affiliated company until June 30, 2013. An officer of the Company charged a management fee totaling $6,000 for each of the years ended June 30, 2012 and 2011 for the use of a home office, accounting and other services.The amount payable as of June 30, 2012 is $21,500. 3. INCOME TAXES Income taxes for the years ended June 30, 2012 and 2011 represent state minimum franchise tax of $800.At June 30, 2012, the Company had net operating loss carryforwards for Federal income tax purposes totaling approximately $26,989.The ultimate realization of such loss carryforwards will be dependent on the Company attaining future taxable earnings.Based on the level of historical operating results and projections of future taxable earnings, management believes that it is more likely than not that the Company will not be able to utilize the benefits of these carryforwards.Therefore, in accordance with FASB ASC 740-10, a full valuation allowance has been provided against the gross deferred tax assets arising from these loss carryforwards.The total deferred tax asset is $5,938, as of June 30, 2012. This is calculated by applying an estimated tax rate of 22% (the combined Federal and State tax rates) to the cumulative net operating losses of $26,989. For the year ended June 30, 2011 the deferred tax asset was $3,498.This was calculated using the 2011 NOL carryforward of $15,902 multiplied by a 22% estimated tax rate.If not utilized, these carryforwards will expire beginning in fiscal 2028. The Company files income tax returns in the U.S. federal jurisdiction and in the state of California. With few exceptions, the Company is no longer subject to U.S. Federal and state tax examinations by tax authorities for the years ending December 31, 2006 and earlier. 4. MANAGEMENT'S PLANS (UNAUDITED) Management is exploring opportunities for a merger candidate which will bring value to the Company.In addition, management is confident that amounts received from its receivable will be adequate to fund its cash needs through June 30, 2013. ITEM 8. CHANGES IN AND DISAGREEMENT WITH ACCOUNTANTS ON ACCOUNTING ANDFINANCIAL DISCLOSURE The Company has not had any disagreements with its independent auditor on any matter of accounting principles or practices or financial statements disclosure. 6 ITEM 8A. CONTROLS AND PROCEDURES Our management, comprising the Chief Executive Officer and Chief Financial Officer/Principal Accounting Officer, are responsible for establishing and maintaining disclosure controls and procedures for the Company.They have designed such disclosure controls and procedures to ensure that material information is made known to them, particularly during the period in which this report was prepared.They have evaluated the effectiveness of the Company's disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e) and 15d-15(e)) as of the end of the period covered by this report and believe that the Company's disclosure controls and procedures are effective considering the fact that the Company is dormant. Disclosure Controls - As of the end of the period covered by this report, our management carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (or Exchange Act)).Based on this evaluation, as of the end of the period covered by this report, our management have concluded that our disclosure controls and procedures are effective considering the fact that the Company is dormant. Management's Report on Internal Control Over Financial Reporting – Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a-15(f).Our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of June 30, 2012 based on the criteria set forth in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organization of the Treadway Commission.Based on this evaluation, our management concluded that our internal control over financial reporting was effective as of June 30, 2012. Our independent auditors have not audited and are not required to audit this assessment of our internal control over financial reporting for the fiscal year ended June 30, 2012. Changes in Internal Controls - During our most recent fiscal quarter, there has not occurred any change in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 8B. OTHER INFORMATION None. 7 PART III ITEM 9. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT The following table sets forth the names and ages of the directors and executive officers of the Company as of the date of this report, and indicates all positions and offices with the Company held by each person: Name Age Position Dr. Sun Tze Whang 68 Chairman of the Board and Chief Executive Officer Kit Heng Tan 62 Chief Financial Officer/Principal Accounting Officer and Secretary The terms of office of each director of the Company ends at the next annual meeting of the Company's shareholders or when his or her successor is elected and qualified. No date for the next annual meeting of shareholders has been fixed by the Board of Directors. The term of office of each officer of the Company ends at the next annual meeting of the Company's Board of Directors which is expected to take place immediately after the next annual meeting of shareholders. Except as otherwise indicated below, no organization by which any officer or director previously has been employed is an affiliate, parent, or subsidiary of the Company. The Company's Bylaws provide that the number of directors of the Company shall be not less than five nor more than nine. The exact number of directors is set at five unless changed within the foregoing limits by a bylaw adopted by the Board of Directors or the shareholders. At present, there are two persons serving as directors and three vacancies on the Board of Directors. Dr. Sun Tze Whang has been Chairman of the Board and Chief Executive Officer since August 17, 1990. From December 1994 to the present, Dr. Whang has been a director of Metal Containers Pte Ltd ("Metal Containers"), a company incorporated in the Republic of Singapore, engaged in the manufacturing and sale of metal containers and in investment activities. Metal Containers is the ultimate parent company of Acculogic, Inc. From January 1985 to the present, Dr. Whang has also been a director of Riviera Development Pte. Ltd. ("Riviera"), a company incorporated in the Republic of Singapore, whose principal business is investment. Riviera is a 53.2% owned subsidiary of Metal Containers. From May 1985 to the present, Dr. Whang has also been the Chairman and a director of Carlee Electronics Pte. Ltd. ("Carlee Electronics"), a company incorporated in the Republic of Singapore, whose principal business is the manufacture and sale of industrial electronic products. Carlee is a 64.3% owned subsidiary of Riviera and a majority shareholder of the Company. From October 1972 to the present, Dr. Whang has been a director of Lam Soon (Hong Kong) Limited, a company incorporated in Hong Kong and listed on the Stock Exchange of Hong Kong. From October 1984 to the present, Dr. Whang has been a director of AMT Datasouth Corp. (previously known as Advanced Matrix Technology, Inc.), a California corporation, which is an affiliate of Metal Containers. 8 Kit Heng Tan has been Chief Financial Officer/Principal Accounting Officer, Secretary and a director of the Company since August 17, 1990. On June 8, 2006, Mr. Tan was appointed as director of Metal Containers. From October 1989 to the present, Mr. Tan has been a director and also the Chief Financial Officer of Acculogic, Inc., a California corporation, which is an affiliate of Metal Containers. From April 1990 to the present, Mr. Tan has been the Chief Financial Officer and a director of AMT Datasouth Corp. (previously known as Advanced Matrix Technology, Inc.), a California corporation, which is an affiliate of Metal Containers.Mr. Tan is a Chartered Accountant (England & Wales) and a Certified Public Accountant of Singapore. ITEM 10. EXECUTIVE COMPENSATION For the fiscal years ended June 30, 2012 and 2011, there was no cash compensation paid to executive officers of the Company other than a sum of $6,000 per annum charged by an officer of the Company for each of the fiscal years 2012 and 2011 for providing accounting and other services and for the use of a home office. ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following sets forth information, as of August 31, 2012, with respect to the beneficial ownership of the Company's Common Stock, no par value, by each person known by the Company to be the beneficial owner of more than five percent (5%) of the outstanding Common Stock, by each of the Com­pany's directors, and by the officers and directors of the Company as a group: Shares Owned Beneficially Beneficial Owner and of Record Percent of Class Carlee Electronics Pte. Ltd. 159 Gul Circle Singapore 629617 64.5% Officers and directors as a group (two persons) (1)By virtue of Dr. Sun Tze Whang's direct and indirect ownership of Carlee Electronics Pte. Ltd., he may be deemed the beneficial owner of the shares held by Carlee Electronics Pte. Ltd. in the Company. The Company is not aware of any voting trusts. The Company's capital consists of 100,000,000 shares of Common Stock, no par value and 50,000,000 shares of Preferred Stock, no par value. As of the date hereof, 39,999,942 shares of Common Stock have been issued and outstanding. 9 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Between October 8, 1990 and June 30, 1991, the Company made advances to Acculogic, Inc., an affiliate, totaling $395,000. At June 30, 2012, the outstanding balance including interest was $236,796. The advances bear interest of 8.5% per annum for years ended June 30, 2012 and 2011. Interest earned from the affiliate were $20,181 and $20,587, and $21,694, for the years ended June 30, 2012, 2011 and 2010, respectively. The Company uses the home office of an officer at 26 Briarwood, Irvine, CA 92604, and was charged management fees of $6,000 per annum by the officer for each of the fiscal years 2012 and 2011 for the use of the home office and for providing accounting and other services. Dr. Sun Tze Whang may be considered to be the indirect beneficial owner of the shares of the Company's stock owned by Carlee Electronics, and thus Dr. Whang would be considered a control person of the Company. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES Audit Fees The aggregate fees billed to the Company for professional services rendered for the audit of the Company's annual financial statements, review of the Company's quarterly financial statements, and other services normally provided in connection with statutory and regulatory filings or engagements was $11,750 in the fiscal year ended June 30, 2012, and $10,700 in the fiscal year ended June 30, 2011. Other Fees Other fees billed to the Company by its independent registered public accounting firm for the preparation of its required federal and state income tax returns totaled $500 in each of the fiscal years ended June 30, 2012, and June 30, 2011. 10 ITEM 15. Exhibits, Financial Statement Schedules. a. The following financial statements are filed as part of this report: Report of Independent Registered Public Accounting Firm Interdyne Company Balance Sheet at June 30, 2012 and 2011 Interdyne Company Statements of Income and Accumulated Deficit for the Years Ended June 30, 2012 and 2011 Interdyne Company Statements of Cash Flows for the Years Ended June 30, 2012 and 2011 Notes to Financial Statements b. No financial statement schedules are filed as part of this report. c. The following exhibits are filed as part of this report: Exhibit No. Description Certification of Chief Executive Officer pursuant to Section 302 of Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer/ Principal Accounting Officer pursuant to Section302 of Sarbanes-Oxley Act of 2002 32 Section 1350 Certification d. The following XBRL documents are filed as part of this report: 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 11 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 1, 2012 INTERDYNE COMPANY (Registrant) By: /s/ Kit H. Tan Kit H. Tan Chief Financial Officer/ Principal Accounting Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Registrant in the capacities and on the dates indicated. Signature & Title Capacity Date /s/ Sun Tze Whang Sun Tze Whang Director and September 1, 2012 Chief Executive Officer Chief Executive Officer /s/ Kit H. Tan Kit H. Tan Director and September 1, 2012 Chief Financial Officer/ Chief Financial Officer/ Principal Accounting Officer Principal Accounting Officer 12
